Citation Nr: 0607015	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin 
rash.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1972 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

A motion to advance this case on the Board's docket was 
granted for good cause.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).

The issues of entitlement to service connection for a skin 
rash and a psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran had hearing 
loss, diabetes mellitus or hypertension during active 
service, or that these disabilities manifested within the 
first year after separation from military service.

2.  The veteran had no Vietnam service and there is no 
competent evidence which tends to link diabetes mellitus and 
hypertension to military service.

3.  There is no current hearing loss disability.  

CONCLUSION OF LAW

Bilateral hearing loss, diabetes mellitus, and hypertension 
were not incurred in, or aggravated by, active military 
service and diabetes mellitus and hypertension may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
for hearing loss, diabetes mellitus, and hypertension, VA has 
met the notice and duty to assist provisions of 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in September 
2003 and May 2004, satisfied the duty to notify provisions.  
The veteran's service medical records have been obtained 
along with VA medical treatment records.  VA Compensation and 
Pension examinations have not been accorded the veteran, 
because there is no evidence that the veteran had any of 
these disabilities during service.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  The 
initial denial of these claims was in August 2004 which is 
after VA satisfied the duty to notify and assist the veteran.  
To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus and hypertension may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical and personnel records; his contentions; and, recent 
VA medical treatment records. The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to each claim.  

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss, diabetes 
mellitus, and hypertension.  The veteran had no Vietnam 
service and review of the service medical records does not 
reveal any complaints, or diagnoses, of diabetes mellitus, 
hypertension, or hearing loss during active service.  In 
September 1975, separation examination of the veteran was 
conducted.  The veteran's ears, ear drums, heart, vascular 
system, and digestive system were all evaluated as "normal" 
by the examining physician.  The veteran's blood pressure was 
110/70.  Audiology evaluation did not reveal any hearing 
threshold in excess of 15 decibels.  Because the threshold 
for normal hearing is from 0 to 20 dB, with higher threshold 
levels indicating a degree of hearing loss, these results 
show that the veteran had normal hear on separation from 
active service.  See, Hensley v. Brown 5 Vet. App. 155, 157 
(1993).

Recent VA medical treatment records reveal diagnoses of 
hypertension and diabetes mellitus, but there is no diagnosis 
of hearing loss and no indication that the veteran has sought 
treatment for hearing loss.  There is also no evidence 
showing that the veteran's hypertension became manifest 
within the first year after he separated from military 
service.  There also is no competent medical evidence which 
in any way relates the veteran's current hypertension and 
diabetes mellitus to his active military service.  
Accordingly, service connection for hearing loss, diabetes 
mellitus, and hypertension must be denied.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against these claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral hearing loss, diabetes 
mellitus and hypertension is denied.  


REMAND

The veteran claims entitlement to service connection for a 
chronic skin rash and a psychiatric disorder, to include 
PTSD.  The veteran's separation examination revealed that his 
skin was evaluated as normal.  However, there are several 
service medical records showing treatment for recurring skin 
rashes during service.  The veteran has a current diagnosis 
of depressive disorder.  While, there is no evidence of a 
psychiatric disorder during service, there is evidence of an 
incident during service where the veteran had to enter a 
burning building.  

In view of the above, the Board believes that VA examinations 
of the veteran are warranted with respect to his claims for 
service connection for a skin disorder and a psychiatric 
disorder.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded an 
examination for skin disorders.  The 
examiner is requested to review the 
service medical records and offer an 
opinion as to whether there is a 50 
percent probability or greater that any 
current skin disorder is related to the 
various skin rashes which the veteran was 
treated for during service.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.

2.  The veteran should be accorded a 
psychiatric examination.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
examiner is requested to review VA 
treatment records concerning the veteran, 
and elicit details from the veteran as to 
his actions in entering a burning building 
during service.  The examiner should offer 
an opinion as to whether there is a 50 
percent probability or greater that any 
current psychiatric disorder is related to 
this incident during service.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


